United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS          April 10, 2003
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-30344


MOSES S ABELMAN; LOLA ABELMAN

                      Plaintiffs - Appellees - Cross-Appellants

     v.

BILLIE R WRIGHT; CALIBER ONE INDEMNITY CO

                      Defendants - Appellants - Cross-Appelles

                         --------------------
             Appeal from the United States District Court
         for the Western District of Louisiana, Lake Charles
                          USDC No. 00-CV-2054
                         --------------------

Before KING, Chief Judge, and REAVLEY and STEWART, Circuit
Judges.

PER CURIAM:*

     Both parties appeal the district court’s denial of their

respective motions for judgment as a matter of law.      We agree

with the magistrate judge’s disposition of those motions set out

in his Memorandum Ruling entered February 28, 2002.

     The judgment of the district court is AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
No. 02-30344
     -2-